IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JONATHAN M. WONNUM,                       §
                                              §    No. 164, 2022
         Defendant Below,                     §
         Appellant,                           §
                                              §    Court Below–Superior Court
         v.                                   §    of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §    Cr. ID No. 30206697DI
                                              §
         Appellee.                            §

                                  Submitted: June 9, 2022
                                   Decided: July 8, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

       After consideration of the notice to show cause and the parties’ responses, it

appears to the Court that:

       (1)     On May 13, 2022, the appellant, Jonathan Wonnum, filed a notice of

appeal from a Superior Court order, dated March 7, 2022 and docketed on March

15, 2022, denying his third motion for postconviction relief. A timely notice of

appeal was due on or before April 14, 2022.1 The Senior Court Clerk issued a notice

directing Wonnum to show cause why this appeal should not be dismissed as

untimely filed under Supreme Court Rule 6.



1
 See Del. Supr. Ct. R. 6(a)(iv) (providing that a notice of appeal must be filed “[w]ithin 30 after
entry upon the docket of a judgment or order in any proceeding for postconviction relief”).
      (2)    In his response to the notice to show cause, Wonnum states that he

never received a copy of the Superior Court order denying his motion for

postconviction relief and that he only received notice that the court had denied his

motion when he received a copy of the court’s docket on April 21, 2022. At the

request of the Court, the State also filed a response to the notice to show cause. The

State acknowledges that Wonnum’s prison mail log reflects that he did not receive

notice of the Superior Court’s order dismissing his motion for postconviction relief

until April 21, 2022 and, therefore, the record supports a finding that Wonnum’s

untimely filing of the notice of appeal is attributable to court-related personnel. The

State suggests that the Court therefore discharge the notice to show cause.

      (3)    We agree that the prison mail log supports Wonnum’s claim that his

failure to file a timely notice of appeal is attributable to court-related personnel. And

we note that, after filing the notice of appeal, Wonnum wrote to the Court and

requested a copy of the Superior Court’s order. Because it appears that Wonnum

did not have a copy of the Superior Court’s order—only notice of the Superior

Court’s denial of the motion—when he filed the notice of appeal, we conclude that

the proper course of action is to remand this matter to the Superior Court. Upon

remand, the Superior Court shall re-issue the March 7, 2022 order, thereby enabling

Wonnum to file a timely notice of appeal and appropriately tailor his arguments on

appeal.


                                           2
      NOW, THEREFORE, IT IS HEREBY ORDERED that this matter is

REMANDED to the Superior Court for further action in accordance with this Order.

Jurisdiction is not retained.

                                BY THE COURT:


                                /s/ James T. Vaughn, Jr.
                                Justice




                                        3